UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-1115



EDNA ARNOLD; EDWIN BENNETT; PEARLE BURGER;
PEGGY CLEMENTS; CHARLOTTE CLENDENIN; ARMILDA
COLEMAN; EDDIE COLEMAN; JACK DEAVER; WALTER
DINWIDDIE; LENWOOD EVANS; LEE FLACK; GAIL
HAUSER; MARGARET HEFNER; JAMES HILTON; CECIL
HUMPHREY; PEARL HONAKER; IRETA JOHNSON; URMA
JUSTICE; NELLIE KELLY; HELEN LEWIS; JUANITA
LONG; BETTY MAUPIN; JOSEPHINE MCCLUNG; SOPHIA
MCCLUNG; JOHNNY MCCOY; NELSENE MCMILLION;
DOROTHY MILLER; JAMES MORGAN; LAVENA MORGAN;
MERLE  MORGAN;   MARGARET   NEVILLE;  WILLIAM
NICELY; CARL SELDOMRIDGE; DIXIE SHIRES; JOHN
SWANN; JANE TOMLINSON; EVELYN VESS; LOIS
WILLIS; DORTHA WINGLER; DELORES WYLIE; LETA
YATES,

                                               Plaintiffs - Appellants,

           versus


CSX HOTELS, INCORPORATED, d/b/a The Greenbrier
Hotel, a West Virginia Corporation,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia at Beckley.   David A. Faber, Chief
District Judge. (CA-02-498-5)


Argued:   September 29, 2004                 Decided:   October 29, 2004


Before MICHAEL and MOTZ, Circuit Judges, and Roger W. TITUS, United
States District Judge for the District of Maryland, sitting by
designation.
Affirmed by unpublished per curiam opinion.


ARGUED: Charles Marion Love, IV, MASTERS & TAYLOR, Charleston,
West Virginia, for Appellants. Karl Montague Terrell, SHEA, STOKES
& CARTER, A.L.C., Atlanta, Georgia, for Appellee.       ON BRIEF:
Marvin W. Master, MASTERS & TAYLOR, Charleston, West Virginia, for
Appellants.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

           Edna Arnold and forty other plaintiffs (together, “the

plaintiffs”), all former employees of CSX Hotels, Inc., d/b/a The

Greenbrier Hotel (The Greenbrier) sued The Greenbrier in West

Virginia state court.        The plaintiffs allege, among other things,

that The Greenbrier broke its promise to provide them with post-

retirement life insurance coverage.              The Greenbrier removed the

action to federal court on the ground that the plaintiffs’ claims

are completely preempted by the Employee Retirement Security Income

Act of 1974 (ERISA).        The district court concluded that the action

was removable and denied the plaintiffs’ motion to remand.              Later,

the district court granted summary judgment to The Greenbrier on

the   ground   that   The    Greenbrier    had   not   waived   its   right   to

terminate the life insurance benefits. We affirm the order denying

the plaintiffs’ motion to remand and the order awarding summary

judgment to The Greenbrier.

                                      I.

           As early as 1958 The Greenbrier, through group policies,

was providing life insurance coverage for both its active and

retired employees.      By 1993 the hotel had officially terminated

this coverage for its retired employees.                 Nevertheless, some

retired employees continued to receive life insurance benefits

after 1993 due to an “administrative oversight.”           J.A. 73.    In 2001

the hotel realized its mistake and terminated the life insurance


                                      3
coverage for the retired employees who had been provided coverage

as a result of the oversight.          The forty-one plaintiffs are all

retired Greenbrier employees whose life insurance coverage was

terminated by the hotel in 2001.           The plaintiffs filed this action

in West Virginia state court, asserting state law causes of action

for breach of contract, negligence, and misrepresentation based on

The Greenbrier’s failure to honor its alleged promise to provide

post-retirement life insurance coverage.              The Greenbrier promptly

removed the case to the United States District Court for the

Southern      District   of   West   Virginia    on    the       ground   that   the

plaintiffs’ claims are completely preempted by ERISA.

                                      II.

                                      A.

              Once the case was removed, the plaintiffs moved to

remand, asserting lack of removal jurisdiction.                    The plaintiffs

argued that ERISA does not completely preempt their state law

claims because there is no ERISA plan with respect to the post-

retirement life insurance benefit.            The district court concluded

that   “if,    as   plaintiffs   claim,     there     was    a    promise   by   The

Greenbrier to provide life insurance,” there is an ERISA plan.

Arnold v. CSX Hotels, Inc., 212 F. Supp. 2d 634, 638 (S.D.W.Va.

2002).     A plan could be established, the court said, because a

reasonable person can ascertain (1) the intended benefit (a payment

on death equal to twice the annual salary), (2) the beneficiaries


                                       4
(retired   Greenbrier   employees),       (3)   the   source   of   financing

(premiums paid by The Greenbrier), and (4) the procedures for

receiving benefits (filing a claim with the carrier).                See id.

(citing Madonia v. Blue Cross & Blue Shield of Virginia, 11 F.3d

444 (4th Cir. 1993)).     Because an ERISA plan can be established,

the plaintiffs’ claims fall within the scope of ERISA’s civil

enforcement provision, 29 U.S.C. § 1132(a).               Accordingly, the

district court held, the claims are completely preempted and

removal    is   appropriate.   Id.       (citing   Darcangelo   v.    Verizon

Communications, Inc., 292 F.3d 181 (4th Cir. 2002)).

                                     B.

            After the plaintiffs’ motion to remand was denied, The

Greenbrier moved for summary judgment.          The Greenbrier argued that

the life insurance benefits are part of an employee welfare benefit

plan and that the hotel reserved the right to amend the plan.             The

district court concluded that “[t]he undisputed facts establish

that the [life insurance] benefit claimed by the plaintiffs meets

the definition of an employee welfare benefit plan.”                J.A. 912.

ERISA, the court noted, “expressly exempts [such a] plan[] from its

vesting requirements.”     J.A. 907 (citing 29 U.S.C. § 1051(1) and

Gable v. Sweetheart Cup Co., 35 F.3d 851 (4th Cir. 1994).               After

concluding that “The Greenbrier did not waive its right to modify

or terminate the life insurance benefits at issue and did not

expressly undertake to provide the plaintiffs with vested, lifetime


                                     5
benefits,” J.A. 912, the district court awarded summary judgment to

The Greenbrier.

                                  C.

           The plaintiffs appeal the district court’s order denying

their motion to remand this action to state court and the court’s

order   awarding   summary   judgment   to   The   Greenbrier.     After

considering the briefs, the joint appendix, and the arguments of

counsel, we affirm on the reasoning of the district court.           See

Arnold v. CSX Hotels, Inc., 212 F. Supp. 2d 634 (S.D.W.Va. 2002)

(mem. op. and order denying motion to remand); Arnold v. CSX

Hotels, Inc., No. 5:02-0498 (S.D.W.Va. Dec. 22, 2003) (mem. op. and

order awarding summary judgment).

                                                                 AFFIRMED




                                   6